NO. 07-06-0113-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 22, 2006

______________________________

KENNY EUGENE KILE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

NO. 3929; HONORABLE WILLIAM D. SMITH, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION

	Pending before this Court is appellant's motion to dismiss his appeal.  Appellant and his
attorney both have signed the document stating that appellant withdraws his appeal.  Tex. R. App.
P. 42.2(a).  No decision of this Court having been delivered to date, we grant the motion. 
Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained and our
mandate will issue forthwith.
							Mackey K. Hancock
							        Justice
Do not publish.

 the compliance, and if not, a reasonable explanation for non-compliance. She
was informed that failure to comply with the court's directive might result in dismissal.  After
appellant failed to respond, a second letter was sent on September 30, 2004, informing
appellant that failure to comply by October 11, 2004, would result in dismissal of the
appeal. 
	On October 12, 2004, this court received appellant's response, but the response
does not include the information appellant was directed to provide.  Because appellant has
failed to provide proof that she has paid for the reporter's record or made satisfactory
arrangements for the payment of the record as directed by the court, we dismiss the
appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and 42.3(c).

								Per Curiam
1.        '       
     '